Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 32-51 in the reply filed on 07/12/2022 is acknowledged.
However, in view of the present application being a 371 (National Stage) Application, the Restriction/Election Requirement of 06/06/2022 is hereby withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. [US PGPUB 20150114432] (hereinafter Iwata).

Regarding claim 1, Iwata teaches a substrate processing apparatus comprising:
a substrate holding unit (chuck 5, Para 21, Fig. 2) that holds a substrate (W, Para 207);
a processing liquid pipe (18/23, Para 73) that communicates with a discharge port for discharging (11, Para 71, Fig. 2) a processing liquid (Para 73) toward a major surface of the substrate held by the substrate holding unit (Para 28);
a processing liquid supplying unit (17/22, Para 73) for supplying the processing liquid to the processing liquid pipe (Fig. 2);
a suctioning unit (73 including pipe between the device 73 and valve 72/75, Para 201, Fig. 2) for suctioning the processing liquid existing inside the processing liquid pipe (Para 202); and
a controller (3, Para 203) that controls the processing liquid supplying unit and the suctioning unit (Para 65), wherein the controller executes:
a processing liquid supplying step of supplying the processing liquid to the processing liquid pipe by the processing liquid supplying unit in order to discharge the processing liquid from the discharge port (Para 102); and
a suctioning step of suctioning the processing liquid existing inside the processing liquid pipe by the suctioning unit (Para 201-202),
in the suctioning step, the controller selectively executes:
a first suctioning step of retracting a leading end surface of the processing liquid and disposing the leading end surface of the processing liquid after suctioning in a preliminarily set standby position inside the processing liquid pipe (Para 201, Fig. 2); and
a second suctioning step of retracting the leading end surface of the processing liquid further back than the standby position (Para 202, Fig. 2), and
after the second suctioning step, the controller further executes a standby position disposing step of supplying the processing liquid to the processing liquid pipe by the processing liquid supplying unit and disposing the leading end surface of the processing liquid in the standby position (Para 201-202; wherein there isn’t constant flow of liquid). 

Regarding claim 2, Iwata teaches a substrate processing apparatus further comprising:
a connection pipe (71/74, Para 202, Fig. 2) connected to the processing liquid pipe (Fig. 2), wherein 
the suctioning unit includes a suction pipe (pipe between value 72/75 and suction device 23, Fig. 2) connected to the connection pipe (Fig. 2), and
a suctioning device (73, Para 201) connected to the suction pipe (Fig. 2), and
in the second suctioning step, the controller executes a step of retracting the leading end surface of the processing liquid to the upstream-side-of an-upstream-end-of suctioning device side with respect to the connection position of the suction pipe in the connection pipe by the suctioning device (Para 202).

Regarding claim 3, Iwata teaches a substrate processing apparatus wherein the discharge port is immovable in the direction along the major surface of the substrate held by the substrate holding unit (Para 71).

Regarding claim 4, Iwata teaches a substrate processing apparatus further comprising:
an opposing member (7, Para 67) having a substrate opposing surface that opposes the major surface of the substrate held by the substrate holding unit and is immovable in the direction along the major surface of the substrate (Para 67), wherein the discharge port is formed in the substrate opposing surface (Fig. 2).

Regarding claim 32, Iwata teaches a substrate processing method to be executed in a substrate processing apparatus (apparatus 2, Fig. 2) including a processing liquid pipe (18/23, Para 73) that communicates with a discharge port (11, Para 71, Fig. 2), the substrate processing method comprising:
a processing liquid supplying step of supplying a processing liquid to the processing liquid pipe in order to discharge the processing liquid from the discharge port (Para 201-204); and
a suctioning step of suctioning the processing liquid existing inside the processing liquid pipe, wherein the suctioning step includes a first suctioning step of retracting a leading end surface of the processing liquid and disposing the leading end surface of the processing liquid after suctioning in a preliminarily set standby position inside the processing liquid pipe (Para 201), and a second suctioning step of retracting the leading end surface of the processing liquid further back than the standby position, and the first and second suctioning steps are selectively executed (Para 202), and
the substrate processing method further comprises a standby position disposing step of supplying the processing liquid to the processing liquid pipe and disposing the leading end surface of the processing liquid in the standby position after the second suctioning step (Para 201-202; wherein there isn’t constant flow of liquid).

Regarding claim 33, Iwata teaches a substrate processing method wherein the substrate processing apparatus includes a connection pipe (71/74, Para 202, Fig. 2) connected to the processing liquid pipe (Fig. 2), a suction pipe (pipe between value 72/75 and suction device 73, Fig. 2) connected to the connection pipe, and a suctioning device (73, Para 201) connected to the suction pipe (Fig. 2), and
the second suctioning step includes a step of retracting the leading end surface of the processing liquid the suctioning device side with respect to the connection position of the suction pipe in the connection pipe by the suctioning device (Para 201-202).


Allowable Subject Matter
Claims 5-31 and 34-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819